DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 13 October 2021, 07 February 2022, and 18 May 2022, were filed after the mailing date of the patent application on 24 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 24 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 26 is objected to because of the following informalities:  Said claim recites “a first queue” however, “a first queue” was previously recited in Claim 25.  Examiner respectfully suggests amending “a first queue” of Claim 26 to “the first queue” consistent with antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21 and Claim 33, said claims are unclear for reciting “the stage” and also reciting “a subsequent non-final stage”.  Said recitations render the claims unclear because “the stage” could potentially refer to “the subsequent non-final stage”.  Examiner respectfully suggests amending “the stage”.
Regarding Claims 22-32 and Claims 34-40, Claims 22-32 and Claims 34-40 are likewise rejected for depending upon rejected Claim 21 and rejected Claim 33 respectively.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21 and Claim 33, said claims recite “a received packet” for omitting essential steps in the case of Claim 21 and for omitting essential elements in the case of Claim 33, such omission amounting to a gap between the steps and the elements respectively.  See MPEP § 2172.01.  Regarding Claim 21, the omitted steps are:  “receiving a packet”.  Regarding Claim 33, the omitted elements are: “circuitry to receive a packet”. 
Regarding Claims 22-32 and Claims 34-40, Claims 22-32 and Claims 34-40 are likewise rejected for depending upon rejected Claim 21 and rejected Claim 33 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-28, 31-32, 33-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 20170048144 A1; hereinafter referred to as “Liu”).
Regarding Claim 33, Liu discloses a network forwarding integrated circuit (IC), wherein the network forwarding IC comprises: 
circuitry (¶35, Liu discloses a network switch 300 comprising a path selector 313) to receive queue depth information at a stage of a packet processing pipeline from a subsequent non-final stage of the packet processing pipeline (¶39, Liu teaches receiving, at the packet processor from the traffic manager 320, transmission states of the egress queues for storage within a Port Queue Congestion Table 316. ¶30, Liu further discloses monitoring, by the traffic manager, utilization levels of the transmission queues associated with egress ports.  Examiner correlates "utilization levels of the transmission queues" as "queue depth") and 
at the stage of the packet processing pipeline, circuitry (¶35, Liu discloses a network switch 300 comprising a path selector 313) to allocate a received packet to a particular queue based on the received queue depth information (¶39, Liu discloses selecting a second egress port, different from a first egress port that was assigned, based upon the congested state of the first egress port).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 33.
Regarding Claim 34, Liu discloses the network forwarding IC of claim 33.
Liu further discloses the queue depth information comprises an amount of data stored in at least one queue (¶30, Liu teaches utilization levels of transmission queues).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 34.
Regarding Claim 35, Liu discloses the network forwarding IC of claim 34.
Liu further discloses receive queue depth information at a stage of a packet processing pipeline from a subsequent non-final stage of the packet processing pipeline comprises receive queue depth information from a traffic management unit (¶39, Liu teaches receiving, at the packet processor from the traffic manager 320, transmission states of the egress queues for storage within a Port Queue Congestion Table 316).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 35.
Regarding Claim 24, Liu discloses the method of claim 21.
Liu further discloses mapping an identifier for a particular queue associated with the queue depth information to a table entry that corresponds to the particular queue (¶48, Liu discloses that a port queue congestion table maps an identifier for a specific egress port with a traffic class-specific congestion state bitmap where the bitmap further maps the congested state of a particular class of traffic/queue to a congested state).
Regarding Claim 27, Liu discloses the method of claim 21.
Liu further discloses assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information (¶39, Liu teaches determining, by the packet processor in conjunction with the path selector 313, a first egress port based upon a match of key fields in the incoming packet with a flowlet table); and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information (¶39, Liu teaches determining, by the packet processor, to forward the incoming data pocket to a second egress port based upon a congestion state of the transmission queues associated with the first egress port).
Regarding Claim 28, Liu discloses the method of claim 27.
Liu further discloses the queue depth information indicates that the first queue stores more packet data than the second queue (¶48 & Fig. 8, Liu discloses that the Port Queue Congestion Table may indicate that a first egress port is in a congested state and a second egress port is not in a congested state.  Here, the at least one transmission queues associated with the first egress port would store more packet data than the at least one transmission queues associated with the second egress port).
Regarding Claim 31, Liu discloses the method of claim 21.
Liu further discloses the received packet is a first packet (¶22, Liu discloses reception of a packet by a switch), the method further comprising dropping a second packet based on the received queue depth information (¶29 & ¶40, Liu discloses that the ingress pipeline is configured to drop packets in response to buffer usage statistics exceeding a drop threshold).
Regarding Claim 32, Liu discloses the method of claim 21.
Liu further discloses the queue depth information comprises buffer usage statistics (¶29 & ¶40, Liu discloses that the ingress pipeline is configured to drop packets in response to buffer usage statistics exceeding a drop threshold)
Regarding Claim 36, Liu discloses the network forwarding IC of claim 33.
Liu further discloses a first match-action stage is configured to store the queue depth information in a table (¶30 & ¶38-39, Liu discloses that packet processor 310 stores the utilization levels of transmission queues in the Port Queue Congestion Table 316) and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information (¶30 & ¶38-39, Liu discloses that path selector 313 assigns incoming data packets to an egress port associated with at least one transmission queue based upon transmission queue utilization levels).
Regarding Claim 37, Liu discloses the network forwarding IC of claim 36.
Liu further discloses the first match-action stage is configured to retrieve the stored queue depth information from the table (¶30 & ¶38-39, Liu discloses that packet processor 310 stores the utilization levels of transmission queues in the Port Queue Congestion Table 316) and provide the queue depth information to the second match-action stage (¶30 & ¶38-39, Liu discloses that packet processor 310 provides the utilization levels of transmission queues in the Port Queue Congestion Table 316 to the path selector).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Bang et al. (US 7633880 B2; hereinafter referred to as “Bang”).
Regarding Claim 38, Liu discloses the network forwarding IC of claim 33.
However, Liu does not explicitly disclose circuitry to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC and circuitry to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC.
Bang, a prior art reference in the same field of endeavor, teaches circuitry (8:33-38, Bang discloses a controller) to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC (9:51-58 & Fig. 5 (S530), Bang discloses determining whether a non-real-time transmission buffer is full.  Here, the method clearly indicates that the determination of the non-real-time transmission buffer fullness is not performed at the same time as the real-time transmission buffer fullness) and circuitry (8:33-38, Bang discloses a controller) to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC (9:59-64 & Fig. 5 (S525), Bang discloses determining whether a real-time transmission buffer is full).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by requiring circuitry to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC and circuitry to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC as taught by Bang because resources required for packet transmission are saved (Bang, Abstract).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 38.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Matsuoka et al. (US 20100182920 A1; hereinafter referred to as “Matsuoka”).
Regarding Claim 29, Liu discloses the method of claim 27.
However, Liu does not explicitly disclose the first and second queues correspond to different ports of a Link Aggregation Group (LAG).
Matsuoka, a prior art reference in the same field of endeavor, teaches the first and second queues correspond to different ports of a Link Aggregation Group (LAG) (¶217, Matsuoka discloses at least two storage units corresponding to at least two ports are within the same link aggregation group).
It would have been obvious to one having ordinary skill in the art prior the effective filing date of the invention to modify Liu by requiring that the first and second queues correspond to different ports of a Link Aggregation Group (LAG) as taught by Matsuoka because the selection to an alternative physical link that has a larger amount of stored data than the currently selected physical link (Matsuoka, Abstract).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Olakangil et al. (US 20050041590 A1).
Regarding Claim 30, Liu discloses the method of claim 27.
However, Liu does not explicitly disclose the first and second queues correspond to different equal-cost routing paths.
Olakangil, a prior art reference in the same field of endeavor, teaches the first and second queues correspond to different equal-cost routing paths (¶24 & ¶26, Olakangil teaches a first port corresponding to a lowest cost path and a second port corresponding to a lowest cost path).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu by requiring that the first and second queues correspond to different equal-cost routing paths as taught by Olakangil because it allows a switching device to take advantage of the path determination made at another router in the network while avoiding inconsistencies between conventional route selection operations and IP source learning in switching devices (Olakangil, Abstract).

Allowable Subject Matter
Claims 26 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, 10, 12, 14, 15, 18, 19, and 20 of U.S. Patent No. 10,911,377. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 33, Claim 14 of the ‘377 Patent discloses a network forwarding integrated circuit (IC), wherein the network forwarding IC comprises: 
circuitry (Claim 14 of the ‘377 Patent discloses a set of packet processing pipelines and a traffic management circuit) to receive queue depth information at a stage of a packet processing pipeline from a subsequent non-final stage of the packet processing pipeline (Claim 14 of the ‘377 Patent discloses receive state data from the traffic management circuit, wherein the state data comprises an identifier for a particular queue and a depth of the particular queue ).
However, Claim 14 of the ‘377 Patent does not explicitly disclose at the stage of the packet processing pipeline, circuitry to allocate a received packet to a particular queue based on the received queue depth information.
Liu teaches at the stage of the packet processing pipeline, circuitry (¶35, Liu discloses a network switch 300 comprising a path selector 313) to allocate a received packet to a particular queue based on the received queue depth information (¶39, Liu discloses selecting a second egress port, different from a first egress port that was assigned, based upon the congested state of the first egress port).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 14 of the ‘377 Patent by at the stage of the packet processing pipeline, circuitry to allocate a received packet to a particular queue based on the received queue depth information as taught by Liu because packet forwarding is improved by considering the dynamic traffic load information (Liu, Abstract).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 33.
Regarding Claim 34, Claim 14 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 33.
Claim 14 of the ‘377 Patent further discloses the queue depth information comprises an amount of data stored in at least one queue (Claim 14 of the ‘377 Patent discloses that the queue depth information is an amount of data).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 34.
Regarding Claim 35, Claim 14 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 34.
Claim 14 of the ‘377 Patent further discloses receive queue depth information at a stage of a packet processing pipeline from a subsequent non-final stage of the packet processing pipeline comprises receive queue depth information from a traffic management unit (Claim 14 of the ‘377 Patent discloses store the state data received from the traffic management circuit in a stateful table where the state data comprises depth of particular queues).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 35.
Regarding Claim 24, Claim 14 of the ‘377 Patent discloses the method of claim 21.
Claim 4 of the ‘377 Patent discloses further discloses mapping an identifier for a particular queue associated with the queue depth information to a table entry that corresponds to the particular queue (Claim 4 of the ‘377 Patent discloses mapping the identifier for the particular queue to the entry in the stateful table that corresponds to the particular queue).
Regarding Claim 27, Liu discloses the method of claim 21.
However, Claim 14 of the ‘377 Patent does not explicitly disclose assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information.
Liu, a prior art refence in the same field of endeavor, teaches assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information (¶39, Liu teaches determining, by the packet processor in conjunction with the path selector 313, a first egress port based upon a match of key fields in the incoming packet with a flowlet table); and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information (¶39, Liu teaches determining, by the packet processor, to forward the incoming data pocket to a second egress port based upon a congestion state of the transmission queues associated with the first egress port).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 14 of the ‘377 Patent by assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information as taught by Liu because packet forwarding is improved by considering the dynamic traffic load information (Liu, Abstract).
Regarding Claim 28, Claim 14 of the ‘377 Patent in view of Liu discloses the method of claim 27.
However, Claim 14 of the ‘377 Patent in view of Liu does not explicitly disclose the queue depth information indicates that the first queue stores more packet data than the second queue.
Liu, a prior art reference in the same field of endeavor, teaches the queue depth information indicates that the first queue stores more packet data than the second queue (¶48 & Fig. 8, Liu discloses that the Port Queue Congestion Table may indicate that a first egress port is in a congested state and a second egress port is not in a congested state.  Here, the at least one transmission queues associated with the first egress port would store more packet data than the at least one transmission queues associated with the second egress port).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 14 of the ‘377 Patent by requiring the queue depth information indicates that the first queue stores more packet data than the second queue as taught by Liu because packet forwarding is improved by considering the dynamic traffic load information (Liu, Abstract).

Regarding Claim 29, Claim 14 of the ‘377 Patent in view of Liu disclose the method of claim 27.
Claim 9 of the ‘377 Patent discloses the first and second queues correspond to different ports of a Link Aggregation Group (LAG). (Claim 9 of the ‘377 Patent discloses the first and second queues correspond to different ports of a Link Aggregation Group (LAG)).
Regarding Claim 30, Claim 14 of the ‘377 Patent in view of Liu discloses the method of claim 27.
Claim 10 of the ‘377 Patent discloses the first and second queues correspond to different equal-cost routing paths (Claim 10 of the ‘377 Patent discloses the first and second queues correspond to different equal-cost routing paths).
Regarding Claim 31, Claim 14 of the ‘377 Patent in view of Liu discloses the method of claim 21.
However, Claim 14 of the ‘377 Patent does not explicitly disclose the received packet is a first packet and the method further comprising dropping a second packet based on the received queue depth information.
Liu, a prior art reference in the same field of endeavor, teaches the received packet is a first packet (¶22, Liu discloses reception of a packet by a switch), the method further comprising dropping a second packet based on the received queue depth information (¶29 & ¶40, Liu discloses that the ingress pipeline is configured to drop packets in response to buffer usage statistics exceeding a drop threshold).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 14 of the ‘377 Patent by requiring the received packet is a first packet and the method further comprising dropping a second packet based on the received queue depth information as taught by Liu because packet forwarding is improved by considering the dynamic traffic load information (Liu, Abstract).
Regarding Claim 32, Claim 12 of the ‘377 Patent in view of Liu discloses the method of claim 21.
Claim 12 of the ‘377 Patent further discloses the queue depth information comprises buffer usage statistics (Claim 12 of the ‘377 Patent further discloses the queue depth information comprises buffer usage statistics).
Regarding Claim 36, Claim 12 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 33.
However, Claim 14 of the ‘377 Patent does not disclose a first match-action stage is configured to store the queue depth information in a table and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information.
Liu, a prior art reference in the same field of endeavor, teaches a first match-action stage is configured to store the queue depth information in a table (¶30 & ¶38-39, Liu discloses that packet processor 310 stores the utilization levels of transmission queues in the Port Queue Congestion Table 316) and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information (¶30 & ¶38-39, Liu discloses that path selector 313 assigns incoming data packets to an egress port associated with at least one transmission queue based upon transmission queue utilization levels).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 14 of the ‘377 Patent by requiring a first match-action stage is configured to store the queue depth information in a table and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information as taught by Liu because packet forwarding is improved by considering the dynamic traffic load information (Liu, Abstract).
Regarding Claim 37, Claim 14 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 36.
Claim 18 of the ‘377 Patent discloses the first match-action stage is configured to retrieve the stored queue depth information from the table and provide the queue depth information to the second match-action stage (Claim 18 of the ‘377 Patent discloses the first match-action stage is configured to retrieve the stored state data from the stateful table and store the state data in a data container that is passed to the second match-action stage).
Regarding Claim 38, Claim 14 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 33.
Claim 19 of the ‘377 Patent discloses circuitry to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC and circuitry to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC (Claim 19 of the ‘377 Patent discloses the parser is to receive state data relating to a first queue during a first clock cycle of the network forwarding IC and is to receive state data relating to a second queue during a second clock cycle of the network forwarding IC).
	Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 38.
	Regarding Claim 39, Claim 14 of the ‘377 Patent in view of Liu discloses the network forwarding IC of claim 38.
Claim 20 of the ‘377 Patent discloses the queue depth information for the first queue is stored in a table during the second clock cycle (Claim 20 of the ‘377 Patent discloses the state data for the first queue is stored in the stateful table during the second clock cycle).
	Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 39.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474